Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Kojima et al. (US 4,240,484), Ohara (US 7,954,527), Ito (US 2005/0098250) and Armellin (US 4,802,520). For independent claim 1, Kojima teaches a motorcycle tire (as shown in Fig. 3) having a shoulder lateral groove (Fig. 3, item 18a) having a first bottom surface portion and a second bottom surface portion extending between the first bottom surface portion to the tread surface outer end (e) (as shown in Fig. 3). However, Kojima fails to disclose a concave arc shape of either the first bottom surface portion or the second bottom surface portion of the shoulder lateral groove. Ohara discloses some concave features (Figs. 1 and 6, item 8) on the bottom surface of the lateral groove (Fig. 1, item 7) in a pneumatic tire. However, Ohara discloses the location of the concave features are located in the centers of the lateral groove instead of the second bottom surface portion of the lateral groove between the first bottom surface portion and the tread surface outer end (10b). Ito also fails to disclose the concave features in the lateral grooves (Fig. 2, items 37 or 38) in a motorcycle tire. Armellin discloses a motorcycle tire and fails to disclose a lateral (lug) groove (Item 4 in Fig. is a tread band (not a lateral groove) (col. 2, lines 32-35)). So independent claim 1 is allowable and their depended claims (i.e. claims 2-20 depend on claim 1) will be allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742